Exhibit 10

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 1st
of October, 2004 (the “Effective Date”), by and between INTERNATIONAL ASSETS
HOLDING CORPORATION, a Delaware corporation (the “Company”), and Jonathan C.
Hinz (the “Executive”).

 

R E C I T A L S

 

A. The Company, directly or through its subsidiaries, operates a financial
services company, including a full-service securities brokerage firm
specializing in global investing, a registered investment advisor providing
clients with investment advisory services, and other securities businesses
servicing its clients.

 

B. The Executive shall be employed, pursuant to the terms of this Agreement, and
may hold such offices in the Company and in its subsidiaries as may be
appropriate for the conduct of its business.

 

C. The Company is a publicly held entity, having previously offered shares of
the Company’s common stock pursuant to a registration statement, and continues
to file reports as to the Company’s business.

 

D. The Board of Directors of the Company (the “Board”) considers it essential to
the best interests of the Company that the Executive remain with the Company
after the completion of the present term of his employment

 

E. In order to induce the Executive to maintain employment with the Company, the
Company desires to enter into this Agreement with the Executive.

 

F. The Executive desires to continue in the employ of the Company and in
furtherance thereof agrees to be bound by the covenants herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
hereinafter, the Company and the Executive agree as follows:

 

1. Recitals. All of the above recitals are true and correct.

 

2. Term. The term of this Agreement shall be indefinite.

 

3. Duties. During the period of employment (except as otherwise agreed by the
Executive), the Executive will be employed as the Chief Financial Officer,
Treasurer and Controller of the Company and shall have powers and duties as may
from time to time be delegated to the Executive by the Chief Executive Officer
or the Board. The Company has a right to modify the scope of these duties and
the titles of Chief Financial Officer and Treasurer during the term of this
contract. The Executive shall report to the Chief Executive Officer of the
Company or any senior executive designated by the Chief Executive Officer. The
Executive shall devote substantially all of the Executive’s business time to the
affairs of the Company.

 

4. Indemnification. The Company agrees to defend, indemnify and hold harmless
the Executive (“Indemnified Party”) for acts in his capacity as Executive to the
fullest extent



--------------------------------------------------------------------------------

permitted by Delaware corporate law at the present time (or as such right of
indemnity may be increased in the future). The Company agrees to reimburse the
Indemnified Party on a monthly basis for any cost of defending any action or
investigation (including reasonable attorneys’ fees and expenses) subject to an
undertaking from the Indemnified Party to repay the Company if the Indemnified
Party is determined not to be entitled to such indemnity by a court of competent
jurisdiction.

 

5. Compensation and Related Matters.

 

  (a) (a) Basic Salary. As a compensation for the duties to be performed by the
Executive hereunder, the Company will pay the Executive a base salary at an
annual rate of $125,000 per fiscal year of the Company through September 30,
2005, and such annual salary shall thereafter be adjusted as of the first day of
each succeeding calendar year commencing after September 30, 2005 by the Board
in its discretion determines to be appropriate. The Executive’s base salary
shall be payable in accordance with the customary payroll practices of the
company as in effect from time to time during the period of employment.

 

  (b) (b) Stock Options.

 

(i) The Executive shall be eligible to participate in the Stock Option Plan (the
“Plan”) and shall be considered by the Company’s Board or the Compensation
Committee to receive grants of options thereunder at the same times as
consideration shall be given by the Board or such committee to the grants of
stock options generally to senior executive officers of the Company. If the Plan
shall be terminated or if no options remain available for grant thereunder, the
Executive shall be entitled to participate in such other incentive program as
the Company may substitute for the Plan for its senior executive officers.

 

(c) Additional Compensation. The Company may award additional bonuses to the
Executive from time to time in amounts as determined by the Board or a committee
of the Board, and such compensation shall be payable in the manner and at the
time or times directed by the Board or its committee.

 

(d) Reimbursement of Expenses. During the term of this Agreement, the Company
shall promptly pay or reimburse the Executive for all reasonable business
expenses actually incurred or paid by the Executive in the performance of his
services hereunder (including annual membership dues in connection with the
Executive’s affiliations with any organizations or clubs) in accordance with the
policies and procedures of the Company for the reimbursement of business
expenses of its senior executive officers, provided that the Executive properly
accounts therefor in accordance with Company policy.

 

  (e) Benefits. The Company shall, at its sole cost, and expense, provide life
insurance, medical insurance, disability insurance, retirement and other
benefits comparable to those provided by comparable companies to their senior
executive officers.

 

6. Vacation, Days Off. The Executive may take a maximum of 3 weeks vacation, at
times to be determined in the manner most convenient for the business of the
Company. In addition, the Executive may take time off at such times as may be
determined by the Board to attend such meetings and postgraduate courses as may
comply with regulatory and licensing requirements of

 

-- 2



--------------------------------------------------------------------------------

the businesses conducted by the Company, or which otherwise directly advance the
interests of the Company. The Company may, in its discretion, reimburse the
Executive for some or all of the expenses incurred to register for or attend
such training courses.

 

7. Termination Provisions

 

  (a) Termination

 

(i) The Executive’s employment hereunder shall automatically terminate (A) upon
the Executive’s death or Disability (as hereinafter defined); (B) upon written
notice by the Company for “Cause” (as hereinafter defined); or (C) upon 30 days
written notice by either party.

 

(ii) For purposes of this Agreement, “Disability” shall have the same meaning as
that term has under a disability policy maintained for the Executive by the
Company. If no such policy exists, or if payment of benefits under the policy is
not conditioned on meeting such a definition, then “Disability” shall mean that
the Executive is unable to perform his duties hereunder on a full-time basis for
three consecutive months after reasonable accommodation by the Company.

 

(iii) For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon (A) the willful failure by
the Executive to substantially perform the Executive’s duties (other than any
such failure resulting by the Executive’s Disability) and continuance of such
failure for more than 30 days after the Company notifies the Executive in
writing of the Executive’s failure to perform; (B) the engaging by the Executive
in willful misconduct which is injurious to the Company; (C) the conviction of
the Executive in a court of proper jurisdiction of a crime which constitutes a
felony in respect of the conduct of the business of the Company; or (D) a
finding by the National Association of Securities Dealers, Inc. (the “NASD”),
another self-regulatory body of competent jurisdiction (the “SRO”), or U.S.
Securities and Exchange Commission (the “SEC’) that the Executive personally
violated its rules or regulations, and such finding or penalty therefor
restricts the Executive’s ability to perform his obligations under this
Agreement. Notwithstanding the foregoing, the Executive shall not be deemed to
have personally violated roles or regulations of the NASD, an SRO, or the SEC,
if a finding or penalty imposed is based upon a finding that the Executive did
not adequately supervise such employee, but was not otherwise a party to the
acts constituting the misconduct by such other person. Further, the Executive
shall not be deemed to have been terminated for Cause unless and until there has
been delivered to the Executive notice that a resolution has been duly adopted
by the Board which finds that the Company has “Cause” to terminate the Executive
as contemplated in this Section 7(a), provided, that the Executive is terminated
for Cause upon conviction of a felony as identified in clause (C) above, and
upon the revocation of any license required under applicable law for the conduct
of the business of the Company by the Executive.

 

(b) Compensation Upon Termination. If either (i) the Company shall terminate the
employment of the Executive for Cause pursuant to the provisions of Section 7(a)
hereof, or (ii) the Executive shall resign (other than as a result of the
violation of this Agreement

 

-- 3



--------------------------------------------------------------------------------

by the Company), then the Company shall pay the Executive 100% of the
compensation set forth in Section 5 hereof for 30 days following the date of the
termination of employment. If the Company shall terminate the employment of the
Executive without Cause or the Executive resigns as a result of a breach by the
Company of its obligations to the Executive, whether set forth herein or
otherwise, then the Company shall pay the Executive 100% of the compensation set
forth in Section 5 for 120 days following the date of the termination of
employment.

 

8. Nondisclosure and Noncompetition.

 

During the period of employment hereunder and for a period of one year after
termination of this Agreement (for whatever reason), the Executive shall not,
without the written consent of the Board or a person authorized thereby,
disclose to any person, information, knowledge or data which is not theretofore
publicly known and in the public domain, and obtained by the Executive while in
the employ of the Company (which for purposes of this Section 8 shall include
the Company or any of its subsidiaries), respecting information about the
Company, or of any products, improvements, designs or styles, customers, methods
of distribution, sales, prices, profits, costs, contracts, suppliers, business
prospects, business methods, techniques, research, trade secrets, or know-how of
the Company, except as the Executive may, in good faith, reasonably believe to
be for the Company’s benefit. Notwithstanding the foregoing, for a period of one
year following the termination of employment hereunder, the Executive may
disclose any information, knowledge or data of the type described to the extent
required by law in connection with any judicial or administrative proceeding or
inquiry.

 

In addition to the foregoing and in the interest of protecting the Company’s
trade secrets, during the term of this Agreement and for a period of one year
after termination of this Agreement for any reason, the Executive shall not,
without the written consent of the Board or a person authorized thereby,
directly or indirectly, do any business with respect to, or solicit any business
similar to the business of the Company from, any of the Company’s customers,
clients, or accounts without the consent of the Company. In addition, Executive
shall not directly, or through any company of which Executive is an officer,
employee, or more than 5% owner, hire any employee of the Company, or attempt to
solicit any employee of, or independent contractor used by, the Company to leave
the service of the Company.

 

Executive agrees that the restrictions of this Section 8 are reasonable as to
time, area, subject matter and otherwise due to the confidential nature of the
information and trade secrets of the Company, and the unique role and
substantial compensation of the Executive. The Executive acknowledges that he
entered into the covenants imposed by this Section 8 in connection with a prior
employment agreement, and that such restrictions are continued without
interruption under this Agreement. The covenants contained in this Section 8
shall survive the termination of the Executive’s employment pursuant to this
Agreement. The foregoing provisions of this Section 8 shall be binding upon the
Executive’s heirs, successors and legal representative.

 

9. Other Directorships. The Company acknowledges and understands that the
Executive may be offered the opportunity to sit on the board of directors of
other public and private companies. The Executive agrees that he will not serve
on the board of directors of any company in competition with the Company and its
affiliates, and the Executive agrees that he will not accept any appointment to
another Board without the prior written consent of the Company, which consent
shall not be unreasonably withheld. The Company may determine that the Executive
shall not serve as a director, officer, or in any other position with an entity
that does not maintain liability insurance in an amount deemed to be adequate by
the Company. The Company agrees that the Executive shall be entitled to any fees
or salary received for his participation on the Boards of Directors of such
companies.

 

-- 4



--------------------------------------------------------------------------------

10. Attorneys’ Fees. In the event a proceeding is brought to enforce or
interpret any part of this Agreement or the rights or obligations or any party
to this Agreement, the prevailing party shall be entitled to recover as an
element of such party’s costs of suit, through all appeals, and not as damages,
reasonable attorneys’ fees and paralegal’s fees to be fixed by the arbitrator(s)
or court. The prevailing party shall be the party who is entitled to recover his
costs of suit or proceeding whether or not the action proceeds to final
judgment. A party not entitled to recover his costs shall not recover attorneys’
fees.

 

11. Successors and Assigns. This Agreement and the benefits hereunder are
personal to the Company and are not assignable or transferable by the Executive
without the written consent of the Company. The services to be performed by the
Executive hereunder may not be assigned by the Company, without the written
consent of the Executive, to any person, firm, corporation or other entity, with
the exception of a parent or subsidiary of the Company. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Company and the Executive and the Executive’s heirs and legal representatives,
and the Company’s successors and permitted assigns.

 

12. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Delaware, without regard to the application
of principles of conflict of laws.

 

13. Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified mail, return receipt
requested, postage prepaid, to the parties to this Agreement shall specify by
notice to the other:

 

If to the Company:

  

International Assets Holding Corporation

220 East Central Parkway

Altamonte Springs, Florida 32701

If to the Executive:

  

Mr. Jonathan C. Hinz

XXXXXXXXX XXXXXXX

XXXXXXX XXXXXX XX

 

All notices and communications shall be deemed to have been received on the date
of delivery or on the third business day after the mailing thereof.

 

14. Modification: Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is approved
by the Board or a person authorized thereby, and is agreed to in a writing
signed by the Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto at the time of any breach by the
other party hereto of any condition or provision of this Agreement, or
compliance therewith, by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same time, or at any prior or
subsequent time.

 

15. Complete Understanding. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. This Agreement
supercedes all prior agreements and understandings between the Company and the
Executive concerning his employment by the Company as well as his compensation,
including stock options, in connection therewith.

 

-- 5



--------------------------------------------------------------------------------

16. Headings. The headings in this Agreement are for convenience of reference
only and shall not control or affect the meaning or construction of this
Agreement.

 

17. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and if any
one or more of the words, phrases, sentences, clauses or sections contained in
this Agreement shall be declared invalid, this Agreement shall be construed as
if such invalid word or words, phrase or phrases, sentence or sentences, clause
or clauses, or section or sections had not been inserted.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

19. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Orlando, Florida,
in accordance with the rules of the American Arbitration Association then in
effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

COMPANY:

INTERNATIONAL ASSETS HOLDING

CORPORATION, a Delaware corporation

By:

 

/s/ SeanO’Connor

--------------------------------------------------------------------------------

Name:

  Sean O’Connor

Title:

  CEO

Date:

  October 11, 2004

EXECUTIVE:

/s/ Jonathan C. Hinz

--------------------------------------------------------------------------------

Jonathan C. Hinz

Date:

  October 11, 2004

 

-- 6